        Case 2:19-cm-00303-UA Document 2 Filed 07/30/19 Page 1 of 9 Page ID #:2




 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4                                                                       ~_:     :,'
     Assistant United States Attorney                                    ,. ,.
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS (Cal. Bar No. 101281)                              z,,_
                                                                                  t~_
     Assistant United States Attorney
 6                                                                                E.
     Asset Forfeiture Section
        Federal Courthouse, 14th Floor
 7      312 North Spring Street
        Los Angeles, California 90012
 8      Telephone: (213) 894-2569
        Facsimile: (213) 894-0142
 9      E-mail: Victor.Rodgers@usdoj.gov

10   Attorneys for
     United States of America
11
                          UNITED STATES DISTRICT COURT
12
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                 WESTERN DIVISION
14
     IN THE MATTER OF THE SEIZURE          CR MISC. NO.~. 9~ M o~~ Q
15                                                                                      ~~
     OF $262,448.00 IN U.S.
     CURRENCY, $1,333,369.00 IN U.S        STIPULATION EXTENDING UNITED
16   CURRENCY, $8,041.00 IN U.S.           STATES OF AMERICA'S TIME TO
     CURRENCY, FUNDS IN JP MORGAN          FILE COMPLAINT FOR FORFEITURE;
17   CHASE ACCOUNT NO. 0060, FUNDS         [PROPOSED] ORDER THEREON LODGED
     IN JP MORGAN CHASE ACCOUNT NO.        UNDER SEPARATE COVER
18   8700, FUNDS IN JP MORGAN CHASE
     ACCOUNT NO. 8560, FUNDS IN JP
19   MORGAN CHASE ACCOUNT NO. 1100,
     FUNDS IN JP MORGAN CHASE
20   ACCOUNT NO. 3850, FUNDS IN JP
     MORGAN CHASE ACCOUNT NO. 2309,
21   FUNDS IN JP MORGAN CHASE
     ACCOUNT NUMBER 1293, FUNDS IN
22   JP MORGAN CHASE ACCOUNT NUMBER
     5928, FUNDS IN JP MORGAN CHASE
23   ACCOUNT NO. 5510, FUNDS IN JP
     MORGAN CHASE ACCOUNT N0. 0990,
24   FUNDS IN JP MORGAN CHASE
     ACCOUNT NO. 7610, FUNDS IN JP
25   MORGAN CHASE ACCOUNT NO. 3710,
     FUNDS IN US BANK ACCOUNT NO.
26   2514, FUNDS IN US BANK ACCOUNT
     NO. 2456 AND FUNDS IN US BANK
27   ACCOUNT NO. 2498
28
         Case 2:19-cm-00303-UA Document 2 Filed 07/30/19 Page 2 of 9 Page ID #:3




 1          It is hereby stipulated by and between the United States of

 2    America ("United States"), on the one hand, and claimants Ropa

 3    Moda Lamas, Inc., Saul Lamas Sandoval, Ferreti Minerva, Inc.,

 4    Jose Huerta, Abel Huerta, Marianita Gonzalez and Martha Valdez

 5   (collectively, "claimants"), on the other hand, by and through

 6    their respective attorneys, as follows:

 7         1.     As set forth in paragraph 2 below, the United States

 8   Postal Inspection Service (the "USPIS") has received claims in

 9   the USPIS administrative forfeiture proceedings to the following

10   items, which are hereinafter collectively referred to as "the

11   property:"

12               (a)   $262,448.00 in U.S. Currency, CATS ID No. 19-USP-

13   000917;

14               (b)   $1,333,369.00 in U.S. Currency, CATS ID No. 19-

15   USP-000919;

16               (c)   $8,041.00 in U.S. Currency, CATS ID No. 19-USP-

17   X 001315;

18               (d)   Funds in JP Morgan Chase Account No. 0060, CATS ID

19   No. 19-USP-001316;

20               (e)   Funds in JP Morgan Chase Account No. 8700, CATS I

21   No. 19-USP-001317;

22               (f)   Funds in JP Morgan Chase Account No. 8560, CATS I

23   No. 19-USP-001318;

24               (g)   Funds in JP Morgan Chase Account No. 1100, CATS I

25   No. 19-USP-001319;

26               (h)   Funds in JP Morgan Chase Account No. 3850, CATS I

27   No. 19-USP-001320;

28

                                           E
        Case 2:19-cm-00303-UA Document 2 Filed 07/30/19 Page 3 of 9 Page ID #:4




 1                (i)   Funds in JP Morgan Chase Account No. 2309, CATS II

 2   No. 19-USP-001321;

 3                (j)   Funds in JP Morgan Chase Account No. 1293, CATS II

 4   No. 19-USP-001322;

 5                (k)   Funds in JP Morgan Chase Account No. 5928, CATS II

 6   No. 19-USP-001323;

 7                (1)   Funds in JP Morgan Chase Account No. 5510, CATS II

 8   No. 19-USP-001324;

 9                (m)   Funds in JP Morgan Chase Account No. 0990, CATS II

10   No. 19-USP-001325;

11                (n)   Funds in JP Morgan Chase Account No. 7610, CATS IL

12   No. 19-USP-001326;

13                (o)   Funds in JP Morgan Chase Account No. 3710, CATS IL

14   No. 19-USP-001327;

15                (p)   Funds in US Bank Account No. 2514, CATS ID No. 19-

16   USP-001328;

17                (q)   Funds in US Bank Account No. 2456, CATS ID No. 19-

18   USP-001329; and

19                (r)   Funds in US Bank Account No. 2498, CATS ID No. 19-

20   USP-001330.

21           2.   Pursuant to the claims that the United States alleges

22   were received by the USPIS on the dates set forth below,

23   claimants filed their respective claims to various items of the

24   property as follows:

25

26   ~ ~ ~

27   ~ ~ ~

28   ~ ~ ~
        Case 2:19-cm-00303-UA Document 2 Filed 07/30/19 Page 4 of 9 Page ID #:5



                                  Date Claim
 1   Claimant                     Received         Property Claimed

 2   Ropa Moda Lamas, Inc.        5/24/19          19-USP-917, 919, 1316,
                                                   1317, 1318, 1319, 1326
 3                                                 and 1327

 4   Saul Lamas Sandoval          5/24/19          19-USP-917, 919, 1316,
                                                   1317, 1318, 1319, 1320,
 5                                                 1321, 1322, 1323, 1324,
                                                   1325, 1326, 1327, 1328,
 6                                                 1329 and 1330

 7   Ferreti Minerva, Inc.        5/28/19          19-USP-1322 and 1323

 8   Jose Huerta                  5/28/19          19-USP-1322 and 1323

 9   Abel Huerta                 6/6/19            19-USP-1315, 1320 and
                                                   1321
10
     Marianita Gonzalez          6/6/19            19-USP-1315
11
     Martha Valdez               6/7/19            19-USP-919, 1324, 1325,
12                                                 1328, 1329 and 1330

13        3.    It is the United States' position that the USPIS sent

14   the written notice of intent to forfeit required by 18 U.S.C.

15   ~ 983(a)(1)(A) to all known interested parties, the time has

16   expired for any person to file a claim to the property under 18

17   U.S.C. ~ 983(a)(2)(A)-(E), and no person other than claimants

18   have filed claims to the property as required by law in the

19   administrative forfeiture proceedings.

20        4.    Under 18 U.S.C. ~ 983(a)(3)(A), the United States is

21   required to file a complaint for forfeiture against the property

22   alleging that the property is subject to forfeiture within 90

23   days after a claim has been filed in the administrative

24   forfeiture proceedings, which in this case would be August 22,

25   2019 with respect to the first claim the USPIS received relative

26   to any item of the property (i.e., the claims received on May 24,

27   2019), unless the court extends the deadline for good cause shover.

28   or by agreement of the parties.
           Case 2:19-cm-00303-UA Document 2 Filed 07/30/19 Page 5 of 9 Page ID #:6




 1           5.    As provided in 18 U.S.C. ~ 983(a)(3)(A), the parties

 2   wish by agreement to extend to November 20, 2019 the time in

 3   which the United States is required to file a complaint for

 4   forfeiture against the property alleging that the property is

 5   subject to forfeiture, so that they can determine whether this

 6   matter can be settled without the government having to initiate

 7   civil judicial forfeiture action.

 8           6.    Claimants knowingly, intelligently, and voluntarily

 9   give up any right claimants may have under 18 U.S.C.

10   § 983(a)(3)(A)-(C) to require the United States to file a

11   complaint for forfeiture against the property alleging that the

12   property is subject to forfeiture by November 20, 2019 and any

13   right claimants may have to seek dismissal of any complaint on

14   the ground that it was not filed on or before such date.

15           7.    The parties agree that the deadline by which the Unitec

16   States shall be required to file a complaint for forfeiture

17   against the property alleging that the property is subject to

18

19   ~ ~ ~

20

21

22

23   ~ ~ ~

24

25   ~ ~ ~

26   ~ ~

27   ~ ~ ~

28   ~ / ~

                                             5
     Case 2:19-cm-00303-UA Document 2 Filed 07/30/19 Page 6 of 9 Page ID #:7




 1    forfeiture shall be extended to November 20, 2019.

 2    SO STIPULATED.

 3    DATED: ~
             ~~~  Z~           2019   NICOLA T. HANNA
               _ .~
                                      United States Attorney
 4                                    BRANDON D. FOX
                                      Assistant United States Attorney
 5                                    Chief, Criminal Division
                                      STEVEN R. WELK
 6                                    Assistant United States Attorney
                                      Chiefs         orfeiture Section
 7
                                       i
                                       ~
 8                                    VICTOR A. RODGERS
                                      Assistant United States Attorney
 9                                    Attorneys for
                                      United States of America
10

11    DATED:    ~'~~~ Z(       2019   TOUCHTON &   EINBERGER LLP
12                                    ~~ss~ ~ ~~~~.
                                      MELISSA A. WEINBERGER' ~°~ ~(_
13
                                      Attorneys for Claimants    °~~"~ ~~
                                      ROPA MODA LAMAS, INC. and
14
                                      SAUL LAMAS SANDOVAL      ~ ~1~l~
15                                                         '~M(    "`"fit ~
                                                                              On
     ( DATED:   v~   Z       , 2019   SUMM11 LLP
16

17
                                      ANYA ~.'" Q~JIl~DSTEIN
                                      Attorneys`"~~or Claimants
18
                                      FERRETI MINERVA, INC. and
                                      JOSE HUERTA
19

20    DATED:    ~      ~ r    2019    HUANG YBARRA GELBERG & MAY LLP
21                                                l/'vl.
                                       RANT B. GELSERG
22
                                      Attorneys for Claimants
                                      MARIANITA GONZALEZ and L HUERTA
23

24
     DATED:                   2019    COHEN WILLIRMS LLP       ~         ~
25

26                                    JENNIFER M. RESNIK
                                      Attorneys for Claimant
27                                    MARTHA VALDEZ

28

                                        D
     Case 2:19-cm-00303-UA Document 2 Filed 07/30/19 Page 7 of 9 Page ID #:8




 1   forfeiture shall be extended to November 20, 2019.

 2   SO STIPULATED.

 3   DATED:                    2019   NICOLA T. HANNA
                                      United States Attorney
 4                                    BRANDON D. FOX
                                      Assistant United States Attorney
 5                                    Chief, Criminal Division
                                      STEVEN R. WELK
 6                                    Assistant United States Attorney
                                      Chief, Asset Forfeiture Section
 7

 8                                    VICTOR A. RODGERS
                                      Assistant United States Attorney
 9                                    Attorneys for
                                      United States of America
10

11   DATED:                    2019   TOUCHTON & WEINBERGER LLP
12
                                      MELISSA A. WEINBERGER
13                                    Attorneys for Claimants
                                      ROPA MODA LAMAS, INC. and
14
                                      SAUL LAMAS SANDOVAL
15
     DATED:                    2019   SUMMA LLP
16

17
                                      ANYA L. GOLDSTEIN
                                      Attorneys for Claimants
18
                                      FERRETI MINERVA, INC. and
                                      JOSE HUERTA
19

20   DATED:                    2019   HUANG YBARRA GELBERG & MAY LLP
21
                                      GRANT B. GELBERG
22
                                      Attorneys for Claimants
                                      MARIANITA GONZALEZ and ABEL HUERTA
23

24   DATED:     J     p ~      2019   COHEN   ILLIAMS LLP
25
                                        NNIF   M. RESNIK
26
                                      Attor eys for Claimant
                                      MARTH VALDEZ
27

28
      Case 2:19-cm-00303-UA Document 2 Filed 07/30/19 Page 8 of 9 Page ID #:9




 1                           PROOF OF SERVICE BY MAILING

 2        I am a citizen of the United States and a resident of or

 3   employed in Los Angeles County, California; my business address is

 4   the Office of United States Attorney, 312 North Spring Street, 14th

 5   Floor, Los Angeles, California 90012; I am over the age of 18; and I

 6 I ~am not a party to the above-titled action;

 7        On July 30, 2019, I served a copy of: STIPULATION EXTENDING

 8   UNITED STATES OF AMERICA'S TIME TO FILE COMPLAINT FOR FORFEITURE;

 9   [PROPOSED] ORDER THEREON LODGED UNDER SEPARATE COVER on each person

10   or entity named below by enclosing a copy in an envelope addressed as

11   shown below and placing the envelope for collection and mailing on

12   the date shown below following our ordinary office practices.

13        TO:   SEE ADDRESS LIST

14        I am readily familiar with the practice of this office for

15   collection and processing correspondence for mailing.            On the same

16   day that correspondence is placed for collection and mailing, it is

17   deposited in the ordinary course of business with the United States

18   Postal Service in a sealed envelope with postage fully prepaid.

19        This Certificate is executed on July 30, 2019, at Los Angeles,

20   California.   I certify under penalty of perjury that the foregoing is

21   true and correct.

22

23                                                T
                                                       CN'~
                                                       B. VAVERE
                                                  Se   or Paralegal, FSA
24

25

26

27

28
                                           :E 3
      Case 2:19-cm-00303-UA Document 2 Filed 07/30/19 Page 9 of 9 Page ID #:10




 1

 2                                    ADDRESS LIST

 3   Ropa Moda Lamas, Inc. and
     Saul Lamas Sandoval
 4
     c/o Melissa A. Weinberger, Esq.
 5   Touchton & Weinberger, LLP
     800 Wilshire Boulevard, Suite 1050
 6   Los Angeles, CA 90017

 7   Ferreti Minerva, Inc. and
     Jose Huerta
 8
     c/o Anya L. Goldstein
 9   SUMMA, LLP
     800 Wilshire Boulevard, Suite 1050
10   Los Angeles, CA 90017

11   Marianita Gonzalez and Abel Huerta
     c/o Grant Gelberg, Esq.
12
     Huang, Ybarra, Gelberg & May, LLP
13   550 South Hope Street, Suite 1850
     Los Angeles, CA 90071
14
     Martha Valdez
15   c/o Jennifer M. Resnik
     Cohen Williams, LLP
16   724 South Spring Street, 9th Floor
     Los Angeles, CA 90014
17

18

19

20

21

22

23

24

25

26

27

28

                                          D
